Order entered October 23, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00709-CR

                                WILLIAM AUTREY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F10-16130-Q

                                               ORDER
       The clerk’s and reporter’s records are overdue in this appeal. Court reporter Marissa

Garza was previously granted one thirty-day extension of time to file the reporter’s record. On

October 1, 2013, the Dallas County District Clerk filed a letter stating that appellant has not paid

for the clerk’s record.   However, the documents before this Court reflect that appellant is

represented by court-appointed counsel.

       Accordingly, the Court ORDERS the trial court to make findings of fact regarding

whether appellant has been deprived of the clerk’s and reporter’s records because of ineffective

counsel, indigence, or for any other reason.

      The trial court shall first determine whether appellant desires to prosecute the appeal. If
       the trial court determines that appellant does not desire to prosecute the appeal, it shall
       make a finding to that effect.
      If the trial court determines that appellant desires to prosecute the appeal, it shall next
       determine whether appellant is indigent and entitled to proceed without payment of costs
       for the reporter’s record. If appellant is entitled to proceed without payment of costs, the
       trial court shall make a finding to that effect. Moreover, if appellant is indigent, the trial
       court is ORDERED to take such measures as may be necessary to assure effective
       representation, which may include appointment of new counsel. If the trial court finds
       appellant is not indigent, it shall determine whether retained counsel has abandoned the
       appeal.

      The trial court shall next determine: (1) the name and address of each court reporter who
       recorded the proceedings in this cause; (2) the court reporter’s explanation for the delay
       in filing the reporter’s record; and (3) the earliest date by which the reporter’s record can
       be filed.

      The trial court shall next determine the date by which the clerk’s record will be filed.


       We ORDER the trial court to transmit a supplemental record, containing the written

findings of fact, any supporting documentation, and any orders, to this Court within THIRTY

DAYS of the date of this order.

       The appeal is ABATED to allow the trial court to comply with this order. It shall be

reinstated thirty days from the date of this order or when the supplemental record is received,

whichever is earlier.


                                                      /s/    DAVID EVANS
                                                             JUSTICE